Response to Arguments
Applicant’s amendment to claim 1 overcomes the 35 USC 112(b) rejection.  Applicant's arguments filed 05 August 2021 regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.  
Regarding the 102, Applicant argues Examiner’s interpretation of the middle units and the bridge units is wrong because they comprise the same unit having a same shape and slots.  However, Examiner’s interpretation is consistent with Applicant’s claim language, and the Examiner is treating the middle and bridge units based on their particular orientation within the column.  Applicant’s claims do not recite the middle and bridge units having a different shapes and/or size of slots.  Applicant also argues the particular sequence of claim 1.  However, Castro teaches the columns are based on the number of structural units used in Para 0038.  Therefore, Castrol’s columns can be constructed in any particular sequence using the different available units and corresponding slots of the units.
Regarding the 103, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Examiner is modifying Castrol’s columns with Culp, which teaches the use of a wall (e.g.; 1211) secured to a column via interacting slots of the column and a bridge joist (e.g.; 1240), wherein the slot of the column is considered a slat wall cutout (Culp: Col 13, Lines 51-62).  Ballard further teaches slat walls (5) are readily known in the art.


/Stanton L Krycinski/Primary Examiner, Art Unit 3631